DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/8/2022.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/17/2022 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-13, 15-16 of U.S. Patent No. 11,368,934. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the noted claims of the instant application are recited in the noted claims of the 11,368,934 (see correspondence table below).
Instant Application
U.S. Patent No. 11,368,934
1. A computer-implemented method comprising: establishing, by a communication device, a connection to a network node associated with Long Term Evolution (LTE) wireless communication technology, wherein the network node is associated with a frequency capable of supporting Fifth Generation (5G) wireless communication technology; accessing, by the communication device, one or more capabilities of the communication device; determining ENDC capabilities supported by the communication device; receiving, in part via the connection, data representing ENDC capabilities supported by one or more other network nodes communicatively coupled to the network node using a New Radio (NR) wireless communication technology; determining, by the communication device and based at least in part on the one or more capabilities of the communication device, that the communication device is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC); and presenting, by the communication device and based at least in part on determining that the communication device is capable of supporting non-standalone ENDC, a graphical representation indicating that the 5G wireless communication technology is available; wherein: determining that the communication device supports the ENDC connections associated with the network node comprises determining that the communication device supports ENDC connections with one or more of the other network nodes based at least in part on the data representing the ENDC capabilities supported by one or more other network nodes; and determining that the communication device supports the ENDC connections with one or more of the other network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENPC capabilities supposed by the one or more other network nodes.

2. The computer-implemented method of claim 1, further comprising: receiving, by the communication device and from the network node, a list of neighboring network cells and frequencies associated with individual ones of the neighboring network cells; and determining, by the communication device and based at least in part on the list, that the network node is associated with the frequency capable of supporting the 5G wireless communication technology.

3. The computer-implemented method of claim 2, further comprising presenting the graphical representation further based at least in part on determining that the network node is associated with the frequency capable of supporting the 5G wireless communication technology.

4. The computer-implemented method of claim 1, further comprising presenting, by the communication device, a different graphical representation indicating that LTE wireless communication technology is available until the graphical representation is presented.

5. The computer-implemented method of claim 1, further comprising concurrently presenting, by the communication device, that a graphical representation indicating that LTE wireless communication technology is available and the graphical representation indicating that the 5G wireless communication technology is available.

6. The computer-implemented method of claim 1, further comprising: determining, by the communication device, a signal strength associated with the 5G wireless communication technology; and presenting, by the communication device, the graphical representation only if the signal strength meets or exceeds a threshold.

7. A communication device comprising: a user interface (UI) to receive inputs from a user; a display; a first transceiver to send and receive transmissions over a first communication connection to a first base station, the first base station associated with a network; a second transceiver to send and receive transmissions over a second communication connection to a second base station, the second base station associated with the network; one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including: receiving, in part via the first communication connection, an indication that the first base station is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC) capabilities and an operating frequency range at which the first base station operates in regards to the ENDC capabilities; determining ENDC capabilities supported by the communication device; receiving, in part via the first communication connection, data representing ENDC capabilities supported by one or more other network nodes communicatively coupled to the network node using a New Radio (NR) wireless communication technology; determining that the communication device is capable of supporting at least one communication connection that includes an Evolved Node B (eNB) operating within the frequency range; and presenting, on the display and based at least in part on determining that the communication device is capable of supporting the at least one communication connection that includes an eNB operating within the frequency range, a graphical representation indicating that ENDC communication technology is available; wherein: determining that the communication device is capable of supporting the at least one communication connection comprises determining that the communication device supports ENDC connections with one or more of the other network nodes based at least in part on the data representing the ENDC capabilities supported by one or more other network nodes; and determining that the communication device supports the ENDC connections with one or more of the other network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENDC capabilities supported by the one or more other network nodes.







9. The communication device of claim 8, wherein the neighbor list includes data representing ENDC capabilities supported by at least one additional base station within range of the first base station.

11. The communication device of claim 7, wherein the first communication connection is associated with a Long Term Evolution (LTE) wireless communication technology and the second communication connection is associated with a Fifth Generation (5G) wireless communication technology.

12. The communication device of claim 7, wherein the graphical representation indicating that the ENDC communication technology is available includes a graphical representation indicating that a Fifth Generation (5G) wireless communication technology is available and a Long Term Evolution (LTE) wireless communication technology is available.

13. The communication device of claim 7, wherein the second transceiver and the first transceiver are a single component.

14. The communication device of claim 7, wherein the first transceiver is associated with a Long Term Evolution (LTE) wireless communication technology and second transceiver is associated with a New Radio (NR) wireless communication technology.

15. A computer-implemented method comprising: establishing, by a communication device, a first connection to a first network node, the first connection associated with a first wireless communication technology; receiving, via the first connection, an indication that the first network node is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC) capabilities and an operating frequency range associated with the ENDC capabilities; accessing, by the communication device, one or more capabilities of the communication device; determining ENDC capabilities supported by the communication device; receiving, in part via the first connection, data representing ENDC capabilities supported by one or more second network nodes communicatively coupled to the first network node using a New Radio (NR) wireless communication technology, determining, by the communication device and based at least in part on the one or more capabilities of the communication device, that the communication device supports ENDC connections associated with the first network node; and presenting, on a display of the communication device, a graphical representation indicating that ENDC communication technology is available; wherein: determining that the communication device supports the ENDC connections associated with the first network node comprises determining that the communication device supports ENDC connections with one or more of the second network nodes based at least in part on the data representing the ENDC capabilities supported by one or more second network nodes; and determining that the communication device supports ENDC connections with one or more of the second network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENDC capabilities supported by the one or more second network nodes.
1. A computer-implemented method comprising: establishing, by a communication device, a connection to a network node associated with Long Term Evolution (LTE) wireless communication technology, wherein the network node is associated with a frequency capable of supporting Fifth Generation (5G) wireless communication technology; accessing, by the communication device, one or more capabilities of the communication device; determining, by the communication device and based at least in part on the one or more capabilities of the communication device, that the communication device is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC), wherein determining that the communication device is capable of supporting non-standalone ENDC comprises determining that the communication device supports non-standalone ENDC connections having an anchor node operating within the frequency capable of supporting the 5G wireless communication technology; and presenting, by the communication device and based at least in part on determining that the communication device is capable of supporting non-standalone ENDC, a graphical representation indicating that the 5G wireless communication technology is available.
16. The computer-implemented method of claim 15, further comprising: determining ENDC capabilities supported by the communication device; and wherein determining that the communication device supports ENDC connections with one or more of the second network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENDC capabilities supported by one or more second network nodes.




2. The computer-implemented method of claim 1, further comprising: receiving, by the communication device and from the network node, a list of neighboring network cells and frequencies associated with individual ones of the neighboring network cells; and determining, by the communication device and based at least in part on the list, that the network node is associated with the frequency capable of supporting the 5G wireless communication technology.


3. The computer-implemented method of claim 2, further comprising presenting the graphical representation further based at least in part on determining that the network node is associated with the frequency capable of supporting the 5G wireless communication technology.

4. The computer-implemented method of claim 1, further comprising presenting, by the communication device, a different graphical representation indicating that LTE wireless communication technology is available until the graphical representation is presented.

5. The computer-implemented method of claim 1, further comprising concurrently presenting, by the communication device, that a graphical representation indicating that LTE wireless communication technology is available and the graphical representation indicating that the 5G wireless communication technology is available.

6. The computer-implemented method of claim 1, further comprising: determining, by the communication device, a signal strength associated with the 5G wireless communication technology; and presenting, by the communication device, the graphical representation only if the signal strength meets or exceeds a threshold.

7. A communication device comprising: a user interface (UI) to receive inputs from a user; a display; a first transceiver to send and receive transmissions over a first communication connection to a first base station, the first base station associated with a network; a second transceiver to send and receive transmissions over a second communication connection to a second base station, the second base station associated with the network; one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including: receiving, in part via the first communication connection, an indication that the first base station is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC) capabilities and an operating frequency range at which the first communication device operates in regards to the ENDC capabilities; receiving, in part via the first communication connection, a neighbor list from the first base station, the neighbor list including data representing ENDC capabilities supported by the second base station; determining that the communication device is capable of supporting at least one communication connection that includes an Evolved Node B (eNB) operating within the frequency range; and presenting, on the display and based at least in part on determining that the communication device is capable of supporting the at least one communication connection that includes an eNB operating within the frequency range, a graphical representation indicating that the ENDC communication technology is available, wherein presenting the graphical representation indicating that the ENDC communication technology is available is based at least in part on determining that the communication device is capable of supporting a gNB having the ENDC capabilities, and wherein the determining that the communication device is capable of supporting the gNB having the ENDC capabilities includes accessing, by an application layer of the communication device, the capabilities of the second transceiver.
16. The computer-implemented method of claim 15, further comprising: determining ENDC capabilities supported by the communication device; and wherein determining that the communication device supports ENDC connections with one or more of the second network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENDC capabilities supported by one or more second network nodes.


8. The communication device of claim 7, wherein the neighbor list includes data representing ENDC capabilities supported by at least one additional base station within range of the first base station.

9. The communication device of claim 7, wherein the first communication connection is associated with a Long Term Evolution (LTE) wireless communication technology and the second communication connection is associated with a Fifth Generation (5G) wireless communication technology.

10. The communication device of claim 7, wherein the graphical representation indicating that the ENDC communication technology is available includes a graphical representation indicating that a Fifth Generation (5G) wireless communication technology is available and a Long Term Evolution (LTE) wireless communication technology is available.

11. The communication device of claim 7, wherein the second transceiver and the first transceiver are a single component.

12. The communication device of claim 7, wherein the first transceiver is associated with a Long Term Evolution (LTE) wireless communication technology and second transceiver is associated with a New Radio (NR) wireless communication technology.

13. A computer-implemented method comprising: establishing, by a communication device, a first connection to a first network node, the first connection associated with a first wireless communication technology; receiving, via the first connection, an indication that the first network node is capable of supporting non-standalone E-UTRAN New Radio Dual Connectivity (ENDC) capabilities and an operating frequency range associated with the ENDC capabilities; accessing, by the communication device, one or more capabilities of the communication device; determining, by the communication device and based at least in part on the one or more capabilities of the communication device, that the communication device supports ENDC connections associated with the first network node, wherein determining that the communication device supports the ENDC connections associated with the first network node comprises determining that the communication device supports ENDC connections having an anchor node operating within the frequency range; and presenting, on a display of the communication device, a graphical representation indicating that the ENDC communication technology is available.
15. The computer-implemented method of claim 13, further comprising: receiving, in part via the first connection, data representing ENDC capabilities supported by one or more second network nodes communicatively coupled to the first network node using a New Radio (NR) wireless communication technology; and wherein determining that the communication device supports the ENDC connections associated with the first network node comprises determining that the communication device supports ENDC connections with one or more of the second network nodes based at least in part on the data representing the ENDC capabilities supported by one or more second network nodes.





Allowable Subject Matter
Claims 1-20 are allowed, subject to correction of the noted double patenting rejections. 
The closest prior art consists of Kumar (USPAN 2021/0007025) and Venkataraman (USPAN 2020/0389828).
Kumar, in paragraphs 51-55, discloses that a UE and base station are capable of operating in both a first and second RAT, the first RAT being 5G NR and the second RAT being 4G LTE. From paragraphs 55 and 57, Kumar discloses that a UE may determine whether or not LTE cells are ENDC capable, which is similar to the limitation in the instant application pertaining to determining capability with respect to ENDC. 
Venkataraman, in paragraph 83, discloses that a UE sends one or more UE capability messages, and this teaching of Venkataraman (in view of the ENDC capability teachings of Kumar) whch maps to the limitation in the instant application that recites “receiving, in part via the connection, data representing ENDC capabiltieis supported by one or more other network nodes communicatively coupled to the network node using a New Radio (NR) wireless communication technology.” 
However, Kumar in view of Venkataraman do not disclose, suggest, or render obvious the limitations of the instant claims reciting presenting, by the communication device and based at least in part on determining that the communication device is capable of supporting non-standalone ENDC, a graphical representation indicating that the 5G wireless communication technology is available; wherein: determining that the communication device supports the ENDC connections associated with the network node comprises determining that the communication device supports ENDC connections with one or more of the other network nodes based at least in part on the data representing the ENDC capabilities supported by one or more other network nodes; and determining that the communication device supports the ENDC connections with one or more of the other network nodes includes comparing the ENDC capabilities supported by the communication device to the data representing the ENPC capabilities supposed by the one or more other network nodes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412
JAMAL JAVAID
Primary Examiner
Art Unit 2412